FILED
                                                                  JANUARY 20, 2022
                                                             In the Office of the Clerk of Court
                                                            WA State Court of Appeals Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                       )
                                           )         No. 37635-4-III
                  Respondent,              )
                                           )
    v.                                     )
                                           )         PUBLISHED OPINION
LARS RONSON BRAUN,                         )
                                           )
                  Appellant.               )

    FEARING, J. —

            [S]ex traffickers select victims who demonstrate vulnerabilities
    including homelessness, substance abuse, mental health issues, and
    histories of physical, emotional or sexual abuse. A typical trafficker
    recruits victims by telling them that he loves them, promising them a better
    life, providing them with shelter and drugs, and lying to them about the
    nature of the job. . . .
            ....
            [T]raffickers control their victims through physical violence, sexual
    violence, psychological violence and grooming. Traffickers . . . groom
    victims with promises and compliments, but escalate to physical abuse,
    sexual assault and death threats. . . . They also use psychological violence
    such as tearing a victim down, telling them they are worthless, socially
No. 37635-4-III
State v. Braun


       isolating them, and controlling them financially and by taking advantage of
       a victim’s drug dependency. . . .
               . . . [V]ictims often stay with their traffickers—or leave and then
       return—because they believe they have nowhere to go; that there is no one
       else out there for them, and no other options for them; they feel ashamed
       and guilty and stigmatized, thinking that they will not be accepted
       elsewhere. They are also afraid that if they leave, the trafficker will find
       them and harm them even more egregiously. Testimony of Sharon Cooper
       in United States v. Carson, 870 F.3d 584, 590-91 (7th Cir. 2017).

       Appellant Lars Braun appeals his convictions, after a bench trial, for human

trafficking and promoting prostitution. Because overwhelming evidence supports a

finding that his victim engaged in prostitution as the result of Braun’s manipulation, we

affirm both convictions. We also reject Braun’s contention that the trial court violated

the appearance of fairness doctrine. We grant Braun’s request for resentencing because

his offender score included an earlier conviction for possessing a controlled substance.

                                          FACTS

       This prosecution arises from the protracted, poignant, and pungent relationship

between Jane, a pseudonym, and defendant Lars Braun. The four-year relationship

included the performance of commercial sex acts by Jane at the request of and for the

financial gain and sexual enchantment of Braun. Braun’s appeal raises two principal

questions. First, whether Braun, within the meaning of Washington’s human trafficking

statute, meted “force, coercion, and fraud” against Jane in fulfillment of one of the

crime’s elements? Second, whether the force, coercion, or fraud led to Jane’s prostitution

in satisfaction of a second element of the crime? Answers to these questions require a

                                             2
No. 37635-4-III
State v. Braun


review of the language, intent, and history behind RCW 9A.40.100, Washington’s

trafficking statute. Answering the questions also necessitates a narrative of Jane’s

remarkable story, remarkable not because of its singularity or the tragedy portrayed, but

because of the prevalence, yet hidden nature, of trafficking and because of the story’s

example of how enduring manipulation can implausibly result in the control of another’s

choices, even to the extent of causing the other to perform repulsive and dangerous acts.

We glean the appeal’s facts primarily from the trial testimony of Jane.

       In February 2013, Jane began communicating with Lars Braun over the Internet.

Jane was then twenty years old and married. Braun was in his early fifties and also

married. Jane lived in Spokane, and Braun resided in Ellensburg. Jane knew Braun’s

children through her husband, who socialized with the offspring. In her cyber messages

to Braun, Jane expressed concern about the methamphetamine intake of Braun’s children.

       At the same time that Jane started writing Lars Braun, she commenced abusing

alcohol. Her alcohol use created conflict in her marriage.

       By April 2013, Lars Braun and Jane spoke by phone or communicated by e-mail

several hours each day. Jane then admired Braun, thirty years her senior, as an

accomplished intellectual. Jane divulged her marital problems. Braun advised Jane to

engage in an extramarital affair. Braun expounded that he rekindled his marriage by

cheating on his wife.




                                             3
No. 37635-4-III
State v. Braun


       In May 2013, Lars Braun and Jane met in person for the first time and interlocked

in sexual intercourse inside a Spokane hotel room. By May, Braun and his wife were in

the process of divorce. Jane’s husband soon learned of her carnal encounter with Braun.

Jane moved from her husband’s residence and divorced him.

       Lars Braun learned that Jane informed Jane’s husband of her sexual encounter

with Braun. Braun grew furious at Jane because he worried that his wife would also hear

about the affair and use the tryst against him in their divorce and child custody

proceeding. Braun ceased speaking with Jane.

       Alas, the lack of interaction between Lars Braun and Jane did not last. While Jane

engaged in intimate relations with another man, Braun called Jane. We do not know why

Jane answered the phone during this rendezvous. During the telephone conversation,

Braun screamed at Jane. Braun called Jane “‘slut.’” Clerk’s Papers (CP) at 253-54.

Braun’s clamorous comments suggested to Jane that Braun was jealous. The remarks

also surprised Jane since Braun had told her he would never speak to her again. Braun

and Jane spoke by phone on additional occasions in the coming days. Jane repeatedly

apologized to Braun. Braun revealed to Jane she was his girlfriend.

       In early June 2013, Lars Braun invited Jane to visit him in Ellensburg, where he

would introduce her to his friends. Jane lacked a driver’s license. So Jane traveled by

bus from Spokane to Ellensburg to visit Braun. Braun there purchased alcohol for Jane,

since she remained below the legal age to purchase liquor. Contrary to his telephonic

                                             4
No. 37635-4-III
State v. Braun


enticement, Braun hid his relationship with Jane from acquaintances in Ellensburg. He

directed her to use the name “Kathy,” and he informed others that “Kathy” and he shared

a platonic relationship. During the first visit, Braun permitted his seven-year-old son to

enter the bed where Braun and Jane lay naked.

       Dave, with an unidentified last name, also resided with Lars Braun in Ellensburg

during Jane’s early June 2013 visit. On one day, Braun left Jane alone with Dave, during

which time Dave groped Jane. Dave informed Jane that Braun gave him permission to

have sex with her. Jane refused Dave’s overture, after which Dave punched the bed by

her head. Jane ran into and locked herself in a bathroom, while crying hysterically. She

texted Braun and requested he return to the residence. Braun declined. When Braun

eventually returned home, he accused Jane of promoting the advance by Dave because of

her suggestible behavior. Braun questioned Jane about why she did not strike Dave if she

objected to the housemate’s advance. Braun volunteered that she encouraged Dave to

engage in sex with her. He instructed Jane not to report Dave to law enforcement. Braun

then initiated sex with Jane. Jane never saw Dave again.

       At 2:00 a.m. on the morning following Dave’s sexual assault, Lars Braun

deposited Jane at the Ellensburg Greyhound station. Braun instructed Jane to leave

Ellensburg. Jane lacked money for a ticket, but, after pleading with the bus driver,

received a free ride to Spokane.




                                             5
No. 37635-4-III
State v. Braun


       After her return to Spokane, Jane resided with her parents, but encountered

difficulty living with them. Weeks later, Lars Braun offered to allow Jane to live with

him in Ellensburg. Late in June 2013, Jane returned to Ellensburg to reside with Braun

indefinitely. She brought her personal belongings. In the coming months, Braun

supplied Jane alcohol, and Jane furnished Braun sex. Jane continued to employ the

pseudonym “Kathy” among Braun’s acquaintances.

       In September 2013, Jane’s monogamous sexual relationship with Lars Braun

shifted. Braun expressed his desire for group sex for his impending birthday. Although

Jane did not relish the idea of a quartet of bodies, she employed the Internet to procure an

encounter with an Ephrata couple. When Braun and Jane met the couple in their Ephrata

home, Braun pressured the woman to kiss and touch Jane. The woman refused because

of Jane’s reticence. Though the foursome engaged in sexual intercourse, the lethargic

Braun quickly retired to the couch to nap, while Jane continued the assignation with the

couple. Braun later told Jane that she failed him because of the unattractive, advancing

age of the Ephrata woman. Braun’s comment saddened Jane.

       Lars Braun told Jane that the two should locate other individuals for group sex.

Jane unearthed another man-woman couple in Yakima. When the four met, Braun

directed Jane to please the man as he watched. During Jane’s encounter with the male,

the male grew aggressive. Despite Jane’s plea to Braun to stay near, he retreated with the

woman to another room.

                                             6
No. 37635-4-III
State v. Braun


       Jane and Lars Braun resided together in Ellensburg from late June to December

2013. During these six months, Jane relied exclusively on Braun for food and housing.

Braun supplied Jane mass quantities of alcohol.

       In December 2013, Lars Braun moved to Florida without Jane. Braun never told

Jane the reason behind his cross-continent move. Jane returned to Spokane and resided

again with her parents. She missed and wanted the company of beau Braun. While in

Florida, Braun lived with his friend, Susan.

       Lars Braun and Jane distantly communicated. Braun began entreating Jane to post

Craigslist ads for sex. Jane minded Braun. An individual responded to one

advertisement and offered Jane money for sex. The offer of remuneration surprised Jane.

She asked Braun why somebody would pay money for sex. In response, Braun

encouraged Jane to market sexual performances for money. Braun spoke of dating a

prostitute as tantalizing. Braun explained to Jane that he would grow bored of their

exclusive relationship without the thrill of other sexual partners. He threatened to cheat

on Jane if she refused to prostitute herself. Conversely, he promised to love and cherish

till death do them part if Jane fulfilled his directions to sell her body.

       Jane engaged in sexual liaisons with those that responded to her Craigslist postings

while Lars Braun resided in Florida. Lars Braun reviewed the communications between

Jane and the respondents to her ads. He instructed her on the amount to charge, which

sum depended on the duration of the encounter and the nature of the act.

                                               7
No. 37635-4-III
State v. Braun


       On one occasion, Lars Braun requested that Jane send him a photograph of herself

with the john. She humored Braun and sent a photograph. On reviewing the photo, an

incensed Braun scolded Jane for appearing to enjoy the assignation.

       In June 2014, Jane moved to Florida to reside with Lars Braun, who continued to

live with Susan. Susan soon expelled Braun and Jane from her home. For two weeks,

the reunified couple then slept on an air mattress in the outdoors. Braun found

employment at a pizzeria. His boss allowed him and, by extension, Jane to sleep at the

restaurant. In the daytime when Braun did not work, the couple resigned to Braun’s

vehicle. After residing in the pizza parlor, Lars Braun and Jane next dwelled in a motel.

       While reunited in Florida, Lars Braun and Jane abused alcohol, which led to

verbal and physical altercations. After fighting with Braun on one occasion, Jane exited

Braun’s vehicle and walked along the street. Police approached her. A woozy Jane

yelled at the officers. The officers detained and placed Jane in jail.

       On Jane’s release from jail, Lars Braun drove her to their motel room. Jane retired

to bed early that evening because of her employment with Panera Bread. Her job duties

required her to open the bakery at 6:00 a.m. Braun shook Jane and called her vulgar

names as she attempted to slumber. Braun grabbed Jane by her throat and straddled her.

As Braun strangled Jane, he slowly released phlegm and spittle into her face. Jane

constantly feared Braun thereafter.




                                              8
No. 37635-4-III
State v. Braun


        On a later occasion, while Jane and Lars Braun argued, Braun smashed Jane’s

Nintendo Wii against the ground. The destruction of the game console aggravated Jane

because she lacked possessions and her parents had purchased the Wii for her as a gift.

An altercation ensued, and law enforcement arrived to expel the couple from the motel

room. Braun pestered Jane while she packed her belongings, which act prompted officers

to threaten him with jail. Police ordered Braun to stay away from Jane’s place of work.

On an ensuing day, Braun disregarded the officers’ demand, and approached Jane as she

left work. Jane entered Braun’s vehicle.

        While in Florida, Jane twice left the company of Lars Braun. She returned each

time.

        We move forward to the summer of 2015. During this time while still in Florida,

Lars Braun directed Jane to dress in provocative outfits. The duo would cruise bars,

where Braun asked men to come home with him and have sex with Jane. Braun did not

always ask men for money in exchange for the sex. Sometimes, he procured men to

fornicate with Jane for his enjoyment and thrill.

        Jane insists that she never wished to prostitute herself. She believed that her

sexual performances with others, however, gratified Braun. During trial, when asked by

the prosecution whether she believed she had a choice to participate in the sexual

encounters, Jane responded: No. When asked about her claimed lack of choice, Jane

testified:

                                              9
No. 37635-4-III
State v. Braun


              Because he—he would still—he would—I was gonna suffer. He
       would—he would ignore me or still try to have sex with women and do that
       and have me do things I didn’t want to do. And I never ever felt like I
       could say no. And if I did say no, it certainly wasn’t going to be respected.

RP at 219.

       When sober, Jane told Lars Braun that she could not engage in sex for money.

Braun then provided Jane with alcohol and drugs. He also promised to participate in the

sexual acts with her. While under the influence, Jane relented to engage in sex with

others. Braun rarely kept his promise to partake in the encounter, however. The money

gained from Jane’s tricks paid for motel stays, fuel, and alcohol.

       For awhile in Florida, Lars Braun and Jane stayed in separate motel rooms because

of their constant quarreling. On one evening, Braun, wanting to reconcile with Jane,

invited her to join in sex. Jane agreed. While the two entangled in bed, Braun announced

his intent to anally penetrate Jane. Jane told him: no. Nevertheless, Braun forcibly

penetrated Jane’s anus. The anal incursion hurt Jane. She could not sit for days.

       One evening while the couple rested in a Florida motel, Jane informed Lars Braun

that she intended to call her parents on the phone provided in their room, since her cell

phone had broke. Jane intended to notify her parents about Braun’s forcing her to engage

in sexual relations with strangers for money. Braun reacted by yanking the phone cord

from the wall. Jane threw the phone at Braun, who bled from the impact with the phone.

Jane worried that Braun would hit her in retaliation. Braun told Jane that, if he was a



                                             10
No. 37635-4-III
State v. Braun


woman and she a man, law enforcement would jail her for her conduct. Braun’s

comment horrified a repentant Jane, who employed the motel lobby phone to report, to

law enforcement, her assaultive behavior. She also struck herself in the nose with a beer

bottle to demonstrate her remorse to Braun. Law enforcement journeyed to the motel and

arrested Jane.

       Jane spent thirty-five days in a Florida jail for assaulting Lars Braun. The Florida

court issued a no-contact order between the two. Apparently Florida correction officers

do not enforce no-contact orders, because Braun twice visited Jane in jail. During his

first visit, Braun voiced his everlasting love for Jane. On the second visit, Braun reported

that he had been fired from his job and intended to return to Ellensburg. Braun asked

Jane to call him on her release from jail.

       While Jane resided in the Florida jail, motel staff disposed of all of Jane’s

belongings, including her Social Security card. Jane believes that Lars Braun permitted

staff to discard her possessions. After release from incarceration in July 2015, Jane

journeyed by bus to Spokane. Once in Spokane, Jane’s father drove her to Ellensburg to

reunite with Braun.

       In Ellensburg, Lars Braun and Jane stayed at Bill Thulean’s house. Both Braun

and Jane then engaged in recreational methamphetamine use. Before leaving Florida,

Jane had used methamphetamine one time. While in Ellensburg, Jane became addicted to

the controlled substance. She relied on Braun for access to the drug. Braun’s primary

                                             11
No. 37635-4-III
State v. Braun


source was Thulean. Braun commenced referring to Jane as his “‘little meth whore’”

and parceled drugs to her if she performed sexually the way he desired. Report of

Proceedings (RP) at 146.

       Jane’s prostitution continued in Ellensburg. Lars Braun dictated the clothes and

makeup that Jane wore. Braun allowed Jane to keep twenty percent of the money she

earned from her services, but he otherwise kept all money earned. Jane’s twenty percent

of the earnings went to refining her looks and to the couple’s food. Braun did not permit

Jane her own phone.

       Lars Braun dictated the length and nature of Jane’s profitable sexual activity. If

the rendezvous lasted longer than planned, Braun punished Jane by arranging encounters

with violent johns. Braun would also shun Jane for days. If Braun concluded that Jane

immensely enjoyed herself during a sexual encounter, he punished her by insisting on sex

with him immediately thereafter.

       Lars Braun sometimes arranged sexual encounters for Jane without her knowledge

and while using her e-mail account. He misrepresented to Jane the nature of upcoming

trysts. Braun numbered the quantity of men with which Jane engaged in sex.

Periodically he announced the number to Jane, while labeling her a slut.

       Lars Braun nicknamed Jane “whore,” “‘little floozy,’” and “‘F toy.’” RP at 243.

Acquaintances referred to Jane as Braun’s property, and men asked, in Braun’s presence,

for the services of Jane. Braun informed Jane that, despite his loving devotion to her, no

                                            12
No. 37635-4-III
State v. Braun


one else liked her because of her loose morals. Braun constantly told Jane that the only

valuable asset she had to offer to the world was her body. Braun isolated Jane from her

parents by insulting them to Jane and telling Jane that her parents were ashamed of her

and wanted no contact with her. Braun insisted that Jane owed him sexual favors because

of her infidelities with others.

       Lars Braun once drew a bucket with sperm dripping into the bucket. He labeled

the bucket with Jane’s name. A confused Jane interpreted the amount of detail Braun

drew on the dribbling picture as displaying his love for her.

       Sometimes Lars Braun promised Jane that, if she did as requested, he would marry

her, have children with her, and start a family with her. Jane desperately wanted

children. Once Lars Braun told Jane that, if she obeyed him one last time, he would not

demand she perform sex with another again. The promise went unfulfilled.

       Although many of Jane’s sexual encounters resulted in monetary payment, Lars

Braun arranged for some rendezvouses in exchange for other goods and services. Lars

Braun allowed Bill Thulean to periodically fornicate with Jane in exchange for drugs.

Jane once trysted with a man in exchange for access to a shower. On another occasion,

Jane netted the duo a temporary residence with her services. At the arrangement of

Braun, Jane performed sexual turns for cigarettes and chewing tobacco. Jane once had

intercourse with a man in exchange for Braun engaging in sex with the man’s wife.




                                             13
No. 37635-4-III
State v. Braun


When Braun’s boss caught him stealing money from work, the employer agreed to

withhold calling law enforcement in exchange for sexual encounters with Jane.

       Some of Jane’s sexual encounters caused her pain or placed her in danger. When

Jane complained to Lars Braun about pain from her sexual assignations, Braun would

disburse unlawful medication to her. Jane then felt loved.

       Lars Braun once left Jane alone with a man after Braun tied her to a tree. She

pleaded with Braun not to leave her alone with the john. Braun left for over an hour

while he ate at a Taco Bell restaurant. On another occasion, while Jane lay roped to a

bed, a man sharpened his machete nearby. When performing fellatio on another man,

Jane could not breathe. The man’s penis penetrated her throat far enough to choke her.

She vomited and needed to swallow her vomit while the male continued to orally

penetrate her, despite her striving for his attention by tapping him from behind and

kicking her legs.

       Lars Braun and Jane referred to one john as “‘Trailer Guy.’” CP at 266. When

angry at Jane, Braun occasionally threatened her: “‘trailer guy is coming over.’” CP at

266. On one day, Braun scheduled a tryst at a hotel with Trailer Guy because of Braun’s

ire, and Jane begged Braun not to leave the hotel room because of the john’s past history

of injuring her during their sexual encounters. Braun, nonetheless, left Jane alone in the

hotel with the man he knew would hurt her physically.




                                            14
No. 37635-4-III
State v. Braun


       On another occasion, Lars Braun arranged for Jane to trick with two men in

exchange for money to repair his truck. The second man in the pair violently held Jane’s

head down on the bed. Braun knocked on the door. Jane yelled that she was unable to

stand. The man ejaculated and then released Jane’s head. A bleeding Jane rose and

opened the room door for Braun. She went to the bathroom to rest from the pain. Braun

followed her, stroked Jane, and announced: “‘Now it’s my turn.’” CP at 267. When

Jane did not respond, he angrily shouted: “You just F’d them and you’re not even paying

any attention to me.” CP at 267. She told him that she was hurt and bleeding. She knew,

however, that, despite her pain, pleasing Braun held first priority.

       On one occasion, Jane bled because of a rough rendezvous. Lars Braun, despite

Jane’s moans from pain, insisted on sex with her that night.

       At an unidentified time, Lars Braun posted an advertisement on Craigslist for sex

with two women, Jane and another girlfriend of Braun’s. The advertisement included the

acronym BOGO, shorthand for “buy one, get one free.” Jane met the other woman and

concluded that the lady suffered a developmental disability. She expressed to Bill

Thulean and Braun the unseemliness of employing the lady as a prostitute. The two men

laughed in response. Jane and the second woman engaged in two encounters with men.

Braun also directed the lady to have oral sex with him and with Thulean.




                                             15
No. 37635-4-III
State v. Braun


       Jane sometimes engaged in consensual bondage with Lars Braun. He liked to tie

her to a bed. Braun permitted others to enter the room and see Jane naked while

restrained.

       During the pair’s stay in Ellensburg in 2015-16, police occasionally responded to

vociferous arguments between the two. Because of the presence of illegal drugs in her

vicinity, Jane each time refrained from informing law enforcement about Braun’s use and

abuse of her. One day in Ellensburg, during a time when the couple occupied Lars

Braun’s truck, Braun slapped Jane in the face. The police responded. Jane asked law

enforcement not to press charges, however, because all of her belongings were in Braun’s

truck. She feared Braun’s fury if authorities arrested him.

       In 2017, Lars Braun and Jane resided in Braun’s deceased father’s Colfax home.

Braun continued to require Jane to perform sex with others, but now without pay. The

sex was only for Braun’s titillation. Jane still believed she had no choice but to obey.

       During the time in Colfax, Jane, as the result of methamphetamine use, became

emaciated and decreased to ninety pounds. She suffered from bladder infections and

thinning hair. Jane experienced multiple seizures. Nonetheless, Braun continued to

schedule sexual encounters for her. The couple received methamphetamine in return.

Braun occasionally tied Jane to the bed and allowed his son to view her naked.

       While the couple resided in Colfax, the pair traveled to the Carolinas, where Lars

Braun bought a vehicle with money he inherited from his father. While returning to

                                             16
No. 37635-4-III
State v. Braun


Washington State with the purchased vehicle and at an unidentified location, Jane

suffered a seizure. A nurse, who fortuitously witnessed the convulsion, directed Jane to

the nearest hospital. While in the hospital lobby, Jane experienced another seizure, was

taken to the emergency room, and admitted to neurology for observation. After twenty-

four hours, Jane departed from the hospital, and the couple resumed their journey to

Colfax.

       During the same transcontinental journey, while the two traveled in New Mexico,

Lars Braun received news that his son had died by drug overdose. The couple spent that

night in a New Mexico hotel and planned to travel directly to Pullman the next day for

the son’s funeral. When Jane awoke the next morning, she felt dizzy, could barely walk,

and noticed a large blister on her face. Jane ambulated to the hotel lobby, asked the desk

clerk to summon an ambulance, and collapsed on a sofa.

       New Mexico emergency responders ferried Jane to a hospital, where medical staff

performed blood work. A physician diagnosed Jane with Stevens-Johnson syndrome as a

result of an adverse reaction to her phenytoin, an anti-seizure medication. Stevens-

Johnson causes the epidermis, the top layer of the skin, to die and separate. The hospital

airlifted Jane to an Amarillo hospital for further treatment. Lars Braun continued on his

journey to Pullman for his son’s funeral. Four days later, Jane’s parents retrieved her

from the Texas panhandle and drove her to their Spokane home. Her mother described

her appearance as that of a cancer patient.

                                              17
No. 37635-4-III
State v. Braun


       On the day Jane returned to Spokane in April 2017, Lars Braun texted her to

inform her that he had garnered methamphetamine. The two rendezvoused in a Spokane

hotel room and got high on meth. While together in the room, Jane spied Braun’s phone

and discovered that he had been messaging a prostitute in Lewiston. Jane then

recognized her triviality to Braun. With this epiphany, she ended her relationship with

Braun and returned to her parents.

       Lars Braun continued to text Jane. He pleaded with her to visit him and promised

he would dispense drugs for her. Braun offered to return Jane’s personal possessions to

her if she met him alone. Jane refused. Lars Braun e-mailed Jane’s mother. He wrote

the mother that, if Jane reported his conduct to anyone, Braun would inform others of the

number of people with whom Jane had sex. Braun continued with unreturned texting to

Jane until January 2018.

                                      PROCEDURE

       The State of Washington charged Lars Braun with one count each of human

trafficking in the first degree, human trafficking in the second degree, promoting

prostitution in the first degree, and promoting prostitution in the second degree. The

State alleged that Braun committed all four crimes in Washington State between July 1,

2015 and April 3, 2017.

       Before trial, Lars Braun moved the trial court to dismiss the human trafficking

charges. Braun argued that his alleged conduct did not amount to “force, fraud, or

                                            18
No. 37635-4-III
State v. Braun


coercion,” an element of Washington’s trafficking statute, RCW 9A.40.100. The trial

court denied the motion. In so ruling, the court reasoned that the word “force,” as used in

the statute, included nonphysical force such as psychological pressure. Because RCW

9A.40.100 does not define “force,” the trial court used one of many dictionary definitions

to demarcate the word.

       On June 8, 2020, during a pretrial hearing, the superior court judge commented

about Washington Governor Jay Inslee’s order regarding COVID-19 and the judge’s own

mask-wearing policy:

              You’re [everyone in the courtroom] certainly free to wear a mask in
       here. It’s encouraged by everyone. Please feel free. . . . But, I’m not
       requiring people, adults, to comply with the governor’s order [regarding
       masks]. It’s not my order to enforce. But certainly it’s a good idea.

RP at 50.

       During the June 8, 2020 hearing, the State requested a continuance due to Seattle

Police Detective Maurice Washington’s unavailability to testify as a human trafficking

expert. The State informed the court that, due to riots in Seattle over George Floyd’s

death, Detective Washington’s superior ordered him to remain in Seattle. The trial court

denied the State’s continuance motion. In return, Lars Braun motioned for the exclusion

of Detective Maurice Washington’s testimony rather than allow him to testify remotely.

The court reserved ruling on Braun’s motion.




                                            19
No. 37635-4-III
State v. Braun


       On June 11, 2020, the case proceeded to a bench trial. At the beginning of trial,

the trial judge reiterated his mask-wearing policy:

               My policy is—is slightly different than the governor’s policy. He
       wants everybody who is indoors to be wearing a mask at all times. Even if
       they sit—sit—social distancing guidelines are met. I think adults are able
       to run their own lives, and so I’ll let you folks decide how you want to do it
       in this courtroom.

RP at 67-68. Near the close of the State’s case, the trial court granted Lars Braun’s

motion to exclude Detective Maurice Washington’s testimony regarding human

trafficking.

       Before the superior court judge delivered its decision, the judge commented about

COVID-19 and pandemics in general:

              The world is sure in a turmoil right now, isn’t it, with Covid 19, with
       the unprecedented—which means “never happened before”, not in my
       lifetime, not in the lifetime of my parents, who are both in their 80s.
       Theoretically it happened in 1917. We don’t really know because the
       newspaper reporting back then was somewhat sensationalized; similar to
       today. But the public health response to that crises was different than this
       one.

RP at 295. The judge also mentioned the uncertainty in the judicial system resulting from

the perceived pandemic:

               Thus, we’re here. We’re doing a bench trial for Mr. Braun, not a
       jury trial, because we can’t say when we’re going to have the ability to
       bring jurors back into the courthouse. Wow. Wow. Uncertainty.

RP at 295-96.

       Before rendering his decision, the superior court judge discussed the George Floyd

                                             20
No. 37635-4-III
State v. Braun


protests occurring in Seattle in May and June 2020:

               This very case is touched by another crisis that’s going on 105 miles
       away from here in Seattle right this very minute. There are blocks, city
       blocks, of the largest city in our State that are in anarchy. There is no law.
       Or perhaps there is law; it’s just not the law that we’re used to. Someone
       else is deciding what the law is, not us, as the people who are in charge of
       the sovereign. So I’ve been thinking about these things a lot.

RP at 296 (emphasis added).

              We have blocks and blocks in Seattle this second that caused it so a
       witness couldn’t come to this trial because he’s a police officer and he can’t
       break away to come down here. He’s got—he’s got to police the City of
       Seattle. And it’s not going so well if people don’t want to follow the rules.
       Psychologically. Right?

RP at 298 (emphasis added).

       The trial court found Lars Braun guilty of human trafficking in the first degree and

promoting prostitution in the first degree. The court acquitted Braun of the lesser

included offenses of second degree human trafficking and second degree promoting

prostitution.

       The trial court entered findings of fact and conclusions of law. Lars Braun does

not challenge any of the findings of fact. We, however, quote those findings relevant to

his use of force and his forceful conducting causing Jane to engage in sexual acts. We

repeat some of the facts already written, because Braun contends the findings do not

support his conviction for human trafficking and we wish to meet this contention.

       The trial court found, among other facts:



                                             21
No. 37635-4-III
State v. Braun


              While living in Florida, they [Lars Braun and Jane] . . . had several
       violent encounters where the police were called.

CP at 257.

               While drunk, the defendant . . . on one occasion strangulat[ed] her
       [Jane]. While he was on top of her, he spit phlegm and saliva all over her
       face, refusing to let her sleep, every time she would fall asleep, he would
       wake her up, even though she had to be at work at 4 a.m. the next morning.
       From this point forward, she was afraid of the defendant, this event always
       in her mind.

CP at 258.

              On one occasion in Florida when they were fighting, he told her he
       was going to “F- [her] in the ass right [there].” She told him no, but he
       forced his penis into her anus with no lubrication. It was very painful for
       her.

CP at 258.

              One time in their truck in Ellensburg, he slapped her in the [face]. . .

CP at 261.

              There were particular Johns who were mean to the victim, including
       one they referred to as “Trailer Guy,” and he [Lars Braun] would threaten
       her [Jane] by saying, “trailer guy is coming over,” if he [Braun] were [sic]
       angry at her. One time he arranged a meeting at a hotel with trailer guy
       because he was angry at [Jane] and she begged him not to leave the hotel
       room because she was afraid of how Trailer Guy always physically hurt her
       during their sexual encounters, but the defendant left her alone in the hotel
       with the man he knew would hurt her physically.

CP at 266.

              The victim [Jane] became completely dependent upon the defendant.
       All of her belongings were in his truck. She did not drive. She felt that she
       had no choice but to do what he wanted, if she did not, she would suffer.

                                             22
No. 37635-4-III
State v. Braun



CP at 266.

              On one occasion, the defendant arranged for [Jane] to have sex with
       two men in exchange for money to repair their truck. The defendant told
       her she had to do it because they needed the money to fix the truck. In the
       encounter with the second man, he was very violent to the victim and took
       longer than the defendant was expecting. The man was holding [Jane]’s
       head down on the bed and the defendant came and knocked on the door
       [Jane] yelled to him that she could not get up. The man ejaculated and the
       victim got up and let the defendant into the room. She went to the
       bathroom where she was bleeding from the violent encounter with the
       [j]ohn and in a lot of pain. The defendant started touching her saying,
       “Now it’s my turn.” When she did not respond, he got angry and yelled at
       her, “You just F’d them and you’re not even paying any attention to me.”
       She told him that she was hurt and bleeding. She knew that no matter how
       she felt, making the defendant happy was the priority.

CP at 267.

              In December 2016 or January 2017, the defendant’s father died, and
       [Jane] and the defendant moved into his deceased father’s house in Colfax,
       Washington. At that point, the defendant continued to advertise and offer
       [Jane] to people for sexual encounters, but no longer got money; he just
       forced her to have sex with strangers for his own sexual gratification. Even
       without them paying him, [Jane] believed that she had no choice but to
       continue to have sex with the strangers who the defendant arranged for and
       did not believe she could say no.

CP at 268 (emphasis added).

              The defendant would tie [Jane] to the bed in the bedroom in Colfax.

CP at 269. The court also found:

              While they were together, [Jane] believed she could not live without
       him based on what he had told her while they were together and the way he
       controlled her money, drugs, food, and every facet of her life. She believed
       that no one else would be willing or able to love her because he repeatedly

                                            23
No. 37635-4-III
State v. Braun


       to her that. . . . In their time together, her self-esteem was completely
       destroyed.

CP at 270.

       The trial court entered the following conclusions of law, some which could also be

read in part as findings of fact or mixed findings and conclusions:

               3.1. On or between July 1, 2015 and April 3[, 2017], the defendant:
               3.1.1. Recruited, transported, transferred, provided, obtained,
       bought, purchased, and/or received by any means [Jane] knowing or in
       reckless disregard of the fact that force, fraud, or coercion would be used to
       cause [Jane] to engage in a sexually explicit act or a commercial sex act; or
               3.1.1.1. The force/fraud/coercion used to include [sic] during the
       hundreds of incidents of sexual trafficking described by [JANE].
               3.1.1.2. The defendant lied to her about what was happening
               3.1.1.3. The defendant bound the victim (tied her up)
               3.1.1.4. The defendant exerted psychological force through
       controlling her money, her phone, her drugs, her transportation, and her
       self-esteem
               3.1.1.5. There was evidence of physical coercion as well, including
       an immediate threat to physically harm, restrain, or destroy [Jane]’s
       property.
               3.1.1.6. The victim was afraid of the defendant
               ....
               3.2. That these acts or this venture involved sexual motivation
               3.2.1. The evidence supporting sexual motivation include that the
       first time she had sex with someone she did not want to was for his
       Birthday in September of 2013 and from that point forward he would tell
       her consistently and repeatedly that it turned him on for her to be with a
       promiscuous woman, and
               3.3. That any of these acts occurred in the State of Washington.
               ....
               4.1. That on or between July 1, 2015—April 3, 2017, the defendant
               4.1.1. [K]nowingly advanced prostitution by compelling [Jane] by
       threat or force to engage in prostitution or profited from prostitution
       resulting from such threat or such force, and
               4.1.2. That any of these acts occurred in the State of Washington.

                                             24
No. 37635-4-III
State v. Braun



CP at 272-74 (emphasis added).

       The trial court conducted a sentencing hearing. The court calculated Lars Braun’s

offender score at one, based on his sole prior conviction for possession of a controlled

substance. The trial court imposed a sentence of 184 months’ confinement for the human

trafficking charge and 34 months’ confinement for the promoting of prostitution charge.

The sentences run concurrently.

                                  LAW AND ANALYSIS

       On appeal, Lars Braun challenges his two convictions and his sentence. Braun

also objects to the superior court judge’s comments about COVID-19 and the George

Floyd protests. He asserts that those remarks establish an appearance of unfairness that

infected the entire proceeding. We begin by analyzing the validity of Braun’s conviction

for human trafficking.

                                    Human Trafficking

       Lars Braun contends on appeal that the trial court misconstrued the word “force”

used within RCW 9A.40.100, Washington’s human trafficking statute, and the

misinterpretation renders the statute void for vagueness. In turn, Braun maintains that,

under a correct construction of RCW 9A.40.100, the State presented insufficient evidence

to show he violated the statute’s element of the imposition of force, coercion, or fraud

against the victim. Finally, according to Braun, the State failed to prove that any force,



                                             25
No. 37635-4-III
State v. Braun


fraud, or coercion caused Jane to engage in commercial sex. Before deciphering RCW

9A.40.100 and before deciding whether sufficient evidence supports a conviction, we

outline the legislative history and the purpose behind RCW 9A.40.100.

       Trafficking in persons is a modern form of slavery whose victims are commonly

women and children. 22 U.S.C. § 7101(b)(1); Aragon v. Che Ku, 277 F. Supp. 3d 1055,

1069 (D. Minn. 2017). Human trafficking is the fastest growing worldwide criminal

industry. HUMAN TRAFFICKING: A GLOBAL ENTERPRISE, freeforlifeintl.org. 31

July 2020; Louise Shelley, Human Trafficking: A Global Perspective, Cambridge

University Press, p. 2. ISBN 978-1-139-48977-5 (2010).

       Even before the Washington Legislature created the state crime of human

trafficking, the United States Congress, in 2000, as part of its authority to implement the

Thirteenth Amendment’s prohibition of slavery, enacted the federal Trafficking Victims

Protection Act, 18 U.S.C. § 1591, the analog to Washington State’s RCW 9A.40.100.

The federal statute and numerous state statutes in general penalize one who recruits,

harbors, transports, transfers, provides, obtains, or receives by any means another person

knowing that force, fraud, or coercion will be used to cause the person to engage in

forced labor, involuntary servitude, a sexually explicit act, or a commercial sex act. 101

A.L.R.6th 417, 417 (2015). The federal statute reads:

              Whoever knowingly . . . in or affecting interstate or foreign
       commerce, . . . recruits, entices, harbors, transports, provides, obtains,
       advertises, maintains, patronizes, or solicits by any means a person . . .

                                             26
No. 37635-4-III
State v. Braun


       knowing, or . . . in reckless disregard of the fact, that means of force,
       threats of force, fraud, . . . or any combination of such means will be used
       to cause the person to engage in a commercial sex act, . . . shall be punished
       as provided in subsection (b).

18 U.S.C. § 1591(a).

       In 2003, Washington became the first state to outlaw human trafficking.

BRIAN BONLENDER, WASHINGTON DEPARTMENT OF COMMERCE, STATEWIDE

COORDINATING COMMITTEE ON SEX TRAFFICKING: REPORT ON COMMITTEE ACTIVITIES

AND PLAN TO ADDRESS SEX TRAFFICKING (RCW 43.280.091),           at 4 (2014)

[https://perma.cc/LR7X-QSZH]; LAWS OF 2003, ch. 267, § 1 (codified as RCW

9A.40.100). The Washington Legislature adopted the measure in response to the murders

of Filipina mail-order brides in Washington State in the 1990s and early 2000s. Velma

Veloria, The Road to H.B. 1175: Making Human Trafficking a Crime in the State of

Washington, My Story, 9 SEATTLE J. FOR SOC. JUST. 549, 549-50 (2011).

       Washington’s statute, RCW 9A.40.100, declares, in relevant part:

              (1) A person is guilty of trafficking in the first degree when:
              (a) Such person:
              (i) Recruits, harbors, transports, transfers, provides, obtains, buys,
       purchases, or receives by any means another person knowing, or in reckless
       disregard of the fact, (A) that force, fraud, or coercion as defined in RCW
       9A.36.070 will be used to cause the person to engage in:
              (I) Forced labor;
              ....
              (III) A sexually explicit act; or
              (IV) A commercial sex act, or . . .




                                            27
No. 37635-4-III
State v. Braun


              (ii) Benefits financially or by receiving anything of value from
       participation in a venture that has engaged in acts set forth in (a)(i) of this
       subsection; and
              (b) The acts or venture set forth in (a) of this subsection:
              ....
              (ii) Involve a finding of sexual motivation under RCW 9.94A.835;

(Emphasis added.) The state act differs from the federal statute in that the state statute

omits the phrase “threats of force” from the list of methods employed to cause the victim

to engage in commercial sex.

       For purposes of the prosecution of Lars Braun, the State sought to prove the

crime’s elements of: (1) recruiting, harboring, transporting, transferring, obtaining,

purchasing, or retaining Jane, (2) while knowing or in reckless disregard of the fact (3)

that force, fraud, or coercion will be used (4) to cause Jane to engage in (5) forced labor,

a sexually explicit act, or a commercial sex act, (6) with a sexual or financial motivation.

This appeal focuses on the second, third, and fourth elements. Braun does not challenge

the sufficiency of evidence for purposes of elements one, five, and six.

                                            Force

       The third element of RCW 9A.40.100 identifies three nouns, “force,” “fraud,” and

“coercion,” as the cause for commercial sex. Despite the inclusion of the terms “fraud”

and “coercion” in the statute, the parties focus on the word “force” and dispute the

meaning of the term in the context of the statute.




                                              28
No. 37635-4-III
State v. Braun


       The trial court found that Lars Braun engaged in all three activities: force, fraud,

and coercion. Thus, we might limit our review to whether the evidence supported a

conviction for the use of “fraud” or “coercion” and thereby avoid defining “force,” while

circumventing a weighing of the sufficiency of evidence for a finding of force.

Following a bench trial, when a single offense can be committed by alternative methods,

a conviction may rest on proof that the crime was committed by any one of the means

charged. State v. Munson, 120 Wn. App. 103, 107, 83 P.3d 1057 (2004). We proceed to

assess the sufficiency of evidence of force anyway for two reasons. First, we question

whether RCW 9A.40.100 presents alternative means. Second, Braun challenges the

sufficiency of evidence under each potential means and claims insufficient evidence

established causation under either of the three nouns. We, however, avoid definitively

circumscribing “force” because, under any of the definitions forwarded by the parties, the

evidence supports the trial court’s finding.

       The parties may assume that RCW 9A.40.100’s employment of the disjunctive

“or,” when listing “force,” “fraud,” and “coercion,” suggests that the statute creates

alternative means for committing the crime. We question whether “force” should be

isolated and construed separately from the other methods of triggering commercial sex.

Courts sometimes read the disjunctive “or” as denoting an alternative means crime.

Nevertheless, the use of “or” does not always signify alternate means. State v. Barboza-

Cortes, 194 Wn.2d 639, 643-44, 451 P.3d 707 (2019). Instead, courts ask whether each

                                               29
No. 37635-4-III
State v. Braun


noun describes distinct acts that amount to the same crime. State v. Sandholm, 184

Wn.2d 726, 732, 364 P.3d 87 (2015). The more varied the criminal conduct, the more

likely the statute describes alternative means. State v. Barboza-Cortes, 194 Wn.2d 639,

644 (2019). When the statute describes minor nuances inhering in the same act, the more

likely the various alternatives are merely facets of the same criminal conduct. State v.

Sandholm, 184 Wn.2d 726, 732 (2015).

       Generally the three words “force,” “fraud,” and “coercion” connote divergent acts,

but we notice a common theme amidst these three nouns in the milieu of human

trafficking. Trafficking comprises the concept of a human being’s will being subjugated

to the will of another. United States v. Lewis, 644 F. Supp. 1391, 1403 (W.D. Mich.

1986), aff’d sub nom. United States v. King, 840 F.2d 1276 (6th Cir. 1988). In the

context of sexual trafficking, the victim believes that she lacks a viable alternative but to

perform services for the master. Force, coercion, and fraud all lead to a vanquished

independence and destroyed spirit and generally combine to effectuate sexual trafficking.

Thus, we could analyze the appeal as if force, coercion, and fraud all equate to usurping

one’s willpower.

       Neither RCW 9A.40.100 nor a related statute defines “force.” Lars Braun argues

that the trial court committed legal error when construing the word “force” in the

trafficking statute to include nonphysical force. Even if we adopted Braun’s reading of

the statute as requiring physical force, the overwhelming, if not undisputed, facts show

                                              30
No. 37635-4-III
State v. Braun


that Lars Braun employed corporeal force against Jane and that he knew force would

compel her to engage in commercial sex.

       To repeat, Lars Braun does not challenge any of the trial court’s findings of fact as

unsupported by the evidence. Instead, Braun argues that the findings do not support the

trial court’s conclusions of law that he committed the crime. We treat unchallenged

findings as verities on appeal. State v. Allen, 138 Wn. App. 463, 468, 157 P.3d 893

(2007).

       The trial court entered many findings of fact about Lars Braun imposing physical

force on Jane. Braun and Jane had violent encounters, during which someone summoned

law enforcement. Braun strangulated Jane. Braun anally raped Jane. Braun slapped Jane

in the face. Braun tied Jane to a tree and left her alone with a john while he ventured to

Taco Bell for more than one hour. Braun tied Jane to the Colfax bed and other divans of

repose.

       Physical assaults by the defendant on the victim constitute force for purposes of

human trafficking. United States v. Wilkins, 583 F. Supp. 3d 49, 73 (D.D.C. 2021). Lars

Braun’s assaults on Jane led to sex with Braun, not only commercial sex with johns. The

defendant may be both the perpetrator of the force, fraud, or coercion and the beneficiary

of the sexual act. Ardolf v. Weber, 332 F.R.D. 467, 475-76 (S.D.N.Y. 2019).

       Lars Braun employed physical violence perpetrated by other men to compel sexual

performances from Jane. When Jane perturbed Braun, Braun solicited violent men to

                                             31
No. 37635-4-III
State v. Braun


engage with Jane. Trailer Guy physically hurt Jane, and Braun issued threats of trysts

with sex with Trailer Guy. When having intercourse for truck repairs, a man violently

struck the bed next to Jane’s head. The language of the human trafficking statutes allow

for a conviction even when the defendant did not personally use force, fraud, or coercion

as long as he knew someone would use such means. United States v. Todd, 627 F.3d 329,

336 (9th Cir. 2010) (Smith, J., concurring).

       The only Washington reported decision applying RCW 9A.40.100, State v. Clark,

170 Wn. App. 166, 283 P.3d 1116 (2012), did not need to identify the nature or

demarcate the extent of force needed for a conviction. Since RCW 9A.40.100 echoes the

federal human trafficking statute and because State v. Clark provides limited guidance,

we review federal cases to assist in determining whether evidence supported a finding or

conclusion of force against Jane. In his brief, Lars Braun often relies on federal

decisions. The Washington anti-trafficking statute references federal trafficking statutes

in its legislative history. See Final Bill Report, SHB 1175 (Wash. 2003), available at

http://lawfilesext.leg.wa.gov/biennium/2003-04/Pdf/Bill%20 Reports/House/1175-

S.FBR.pdf?q=20210128094842 (last visited January 2021).

       The conduct of Johnelle Lewis Bell, in United States v. Bell, 761 F.3d 900 (8th

Cir. 2014) parallels the facts behind the prosecution of Lars Braun. A jury convicted Bell

of, among other crimes, sex trafficking in violation of 18 U.S.C. § 1591(a). Bell met

victim Jennifer Olewnik at a bar. Bell informed Olewnik that he was going through a

                                               32
No. 37635-4-III
State v. Braun


divorce, and the two began an intimate relationship. Bell asked Olewnik if she was

interested in working as a prostitute. Bell assured Olewnik that the two would continue

with a committed, intimate relationship despite her trade. He would care for her, help her

regain custody of her daughter, and they would beget children together. With these

assurances, Olewnik agreed to prostitute herself. Bell advertised for Olewnik’s services

on the Backpage website. Bell later began physically assaulting Olewnik. When

Olewnik refused to prostitute at a truck stop, Bell told Olewnik she lacked a choice and

struck her with a belt. Olewnik complied. Bell repeated this conduct with three other

women, one to whom he wrote poetry expressing his love. When Olewnik discovered

that Bell engaged in sex with one of the other women, she confronted Bell and threatened

to call law enforcement. Bell slapped Olewnik in the face and choked her. On one

occasion, Bell beat Olewnik for falling asleep while performing a trick. Bell insisted that

Olewnik perform anal sex with johns. Olewnik performed sex, at the request of Bell, so

that the money earned would purchase narcotics for both of them. At trial, Olewnik

announced her continuing love for Bell and her hope he would fulfill his promises to her.

       On appeal, Johnelle Lewis Bell argued that the government presented insufficient

evidence to convict him of trafficking. He contended that no evidence showed that he

knew that force, threats of force, fraud, or coercion would compel Olewnik and the other

victims to perform commercial sex acts. He contended that the women engaged in the




                                            33
No. 37635-4-III
State v. Braun


sex acts because of their love for him. According to Bell, the fact that two of the women

left his company established that he did not force them against their will to perform.

       The federal circuit court, in United States v. Bell, concluded that the government

proved force, under the federal human trafficking statute, because Bell physically

assaulted the women when they disobeyed him. The assaults caused the women to

perform more sex acts for Bell.

       In United States v. Carson, 870 F.3d 584 (7th Cir. 2017), McKenzie Carson

trafficked a seventeen-year-old girl in part by isolating her from her mother and not

allowing her to access a phone. Carson manipulated three other women, who were drug

users, desperate for drugs, and homeless. When entreating her to traffic her body, Carson

promised one woman, Veronica Del Valle, that she could keep all money she made.

Carson instead kept almost all of Del Valle’s money. He supplied her drugs. He took her

cell phone. He beat her with belts, slapped her face, gave her black eyes, and anally

raped her. Carson warned Del Valle not to leave him or he would kill her children.

       On appeal, in United States v. Carson, McKenzie Carson contended that the

women willingly agreed to work for him as prostitutes. They turned to him for emotional

support. The court did not deem the women’s repeated turning to Carson for support

important.

              Victims of sex trafficking may make decisions that look voluntary at
       times due to the incredible weight of coercion and force upon them. And
       they may make some decisions along the way that are truly voluntary.

                                            34
No. 37635-4-III
State v. Braun


       Those decisions do not take away from the fact that they have been held
       hostage, coerced, forced, or threatened to engage in commercial sexual acts.
       Sometimes that coercion and force may be subtle, leading a fact-finder to
       have to decipher whether the mens rea has been met. But this is not such a
       case. There is nothing subtle about rape, beatings, death threats, and taking
       women’s clothes and phones so that they cannot readily escape. Carson
       kept these victims under his control by using a tightly woven web of rape,
       physical assault, threats, manipulation, isolation, and fear.

United States v. Carson, 870 F.3d at 591.

       McKenzie Carson, like Lars Braun, also claimed that he did not know the women

worked for him from force. The court answered:

               Had Carson truly subjectively believed (whether correctly or not)
       that the victims were voluntarily working for him as prostitutes, he would
       have had no reason to rape, beat and threaten them, to take their telephones,
       clothing, shoes and control their access to drugs.

United States v. Carson, 870 F.3d at 594.

       Lars Braun’s relationship with Jane included bondage. Jane in fact consented to

some bondage acts, but she testified that Braun went beyond her consent. Braun argues

that this encroachment on consent constituted a mere betrayal in their relationship, rather

than force supporting a conviction for human trafficking. He also complains that the

legislature never intended RCW 9A.40.100 to apply to domestic violence offenses and

ordinary prostitution offenses.

       In United States v. Marcus, 487 F. Supp. 2d 289 (E.D.N.Y. 2007), vacated, 538

F.3d 97 (2d Cir 2008), rev’d and remanded, 560 U.S. 258, 130 S. Ct. 2159, 176 L. Ed.2d

1012 (2010), the complaining witness began a consensual bondage, dominance, and

                                            35
No. 37635-4-III
State v. Braun


sadism relationship with Glenn Marcus. Marcus later employed force and coercion to

prevent her from leaving and to engage in sexual conduct that Marcus and others

photographed and placed on a website. Marcus derived financial benefit from the

photographs. The court rejected Marcus’ contention that Congress did not intend the

Trafficking Victims Protection Act to apply to conduct that occurred within an intimate,

domestic relationship.

       Lars Braun contends that the State may not rely on any assaults that occurred in

Florida. He does not cite any authority for this argument, however. We anticipate that

any court faced with this contention would rule to the contrary as long as at least one of

the acts of assault occurred in the home state or if the assaults in another state led to

commercial sex in the home state. We do not address the argument because some of the

physical force and much of the prostitution occurred in Washington State.

                                          Coercion

       We also conclude that sufficient evidence supports a conviction of Lars Braun for

human trafficking based on his use of coercion within the meaning of RCW 9A.40.100.

Another statute, RCW 9A.36.070, defines “coercion” as follows:

               (1) A person is guilty of coercion if by use of a threat he or she
       compels or induces a person to engage in conduct which the latter has a
       legal right to abstain from, or to abstain from conduct which he or she has a
       legal right to engage in.
               (2) “Threat” as used in this section means:
               (a) To communicate, directly or indirectly, the intent immediately to
       use force against any person who is present at the time; or

                                              36
No. 37635-4-III
State v. Braun


                 (b) Threats as defined in RCW 9A.04.110[28] (a), (b), or (c).

(Emphasis added.) In turn, RCW 9A.04.110 defines the term “threat” as used in RCW

9A.40.100:

                 (28) “Threat” means to communicate, directly or indirectly the
       intent:
              (a) To cause bodily injury in the future to the person threatened or to
       any other person; or
              (b) To cause physical damage to the property of a person other than
       the actor; or
              (c) To subject the person threatened or any other person to physical
       confinement or restraint[.]

Since RCW 9A.36.070(2)(b) incorporates the definition in RCW 9A.40.110, the threat,

for a human trafficking conviction, need not be of immediate force but can include

threats of bodily injury in the future.

       We look to State v. Clark, 170 Wn. App. 166 (2012) and federal decisions to

confirm the use of coercion. In Clark, this court found the State proved coercion because

of the repeated beatings by DeShawn Clark of the victim, which led to the victim fearing

for her safety if she did not obey Clark’s commands. The court found coercion even

though the victim left Clark’s company and voluntarily returned from love. According to

one federal decision, the opportunity to escape, and even a successful escape, does not

preclude a finding of involuntary servitude. United States v. Mussry, 726 F.2d 1448,

1454 (9th Cir. 1984).




                                               37
No. 37635-4-III
State v. Braun


       When enacting the Trafficking Victims Protection Act, Congress desired the

means of compelling commercial sex to not only apply to overt beatings, but more subtle

means designed to cause victims to believe that serious harm will result to themselves or

others if they leave the defendant. United States v. Marcus, 487 F. Supp. 2d 289, 301

(E.D.N.Y. 2007). Congress intended to reach cases when the trafficker holds another in a

condition of servitude through nonviolent coercion. United States v. Dann, 652 F.3d

1160, 1169 (9th Cir. 2011); United States v. Bradley, 390 F.3d 145, 150 (1st Cir. 2004);

United States v. Marcus, 487 F. Supp. 2d 289, 302 (E.D.N.Y. 2007). The methods of

subjugating people’s wills now includes subtle, more effective forms of coercion. United

States v. Mussry, 726 F.2d 1448, 1452 (9th Cir. 1984). A pattern intended to cause a

person to believe that failure to perform an act of commercial sex would result in serious

harm constitutes evidence of coercion. United States v. Campbell, 6 F.4th 764, 775 (8th

Cir. 2014) (as amended July 26, 2021). The phenomenon that force leads to coercion

because of the atmosphere of ongoing beatings illustrates the proximity of the concepts of

force and coercion in the context of human trafficking.

       The federal appeals court, in United States v. Bell, 761 F.3d 900 (8th Cir. 2014),

discussed above, agreed that the government proved force because Johnelle Lewis Bell

physically assaulted the women when they disobeyed him. The court also found that Bell

coerced them into sex acts by implied threats of more assaults.




                                            38
No. 37635-4-III
State v. Braun


       Lars Braun supplied alcohol and methamphetamine to Jane in order to procure and

market her sexual services. When Jane became addicted to methamphetamine, Braun

withheld dispensing of the drug until Jane performed. In United States v. Mack, 808 F.3d

1074 (6th Cir. 2015), the court affirmed a conviction of a defendant who coerced the

victims into prostituting themselves by initially supplying them with drugs under the false

pretense they were free. Supplying of drugs shows manipulation and control of the

victim. United States v. Betts, 911 F.3d 523, 530 (8th Cir. 2018); United States v.

Campbell, 49 F.3d 1079, 1084 (5th Cir. 1995).

                                            Fraud

       RCW 9A.40.100 does not define “fraud” for purposes of human trafficking. This

court, when reviewing another criminal statute, declined to define “fraud” because of the

word’s common understanding. State v. Stacy, 181 Wn. App. 553, 572, 326 P.3d 136

(2014). Federal cases examining human trafficking by fraud require “material

misrepresentations” used to compel the victim. United States v. Maynes, 880 F.3d 110,

113 (4th Cir. 2018). A false statement is material if it has a natural tendency to influence

or is capable of influencing the intended target. United States v. Gaudin, 515 U.S. 506,

509, 115 S. Ct. 2310, 132 L. Ed. 2d 444 (1995).

       The federal circuit court, in United States v. Bell, 761 F.3d 900 (8th Cir. 2014),

previously outlined, ruled that Johnelle Bell also used fraud because he misrepresented

his love for his three victims and his intent to care for each to the exclusion of the others.

                                              39
No. 37635-4-III
State v. Braun


Bell preyed on vulnerable women. In United States v. Mack, 808 F.3d 1074 (6th Cir.

2015), the court affirmed a conviction of a defendant who led victims into prostituting

themselves by initially supplying them with drugs under the false pretense the substances

were free.

       Lars Braun defrauded Jane by manipulation, false promises, and lies to induce her

to engage in prostitution. He told Jane she was his girlfriend, but then hid their

relationship from his acquaintances. Braun promised her that he would love her if she

had sex with other people for money. Braun told her that, if she performed as he desired,

he would marry her and beget children with her, both events that she desperately desired.

Based on his representations, Jane believed Braun loved her. Braun deceptively used

Jane’s e-mail address to procure johns. He did not inform Jane of the parameters of sex

he promised the johns. Braun deceived Jane about advertisements he posed offering her

for sex exploits. He told her that no one else valued her and then isolated her. The

evidence amply supported the trial court’s finding and legal conclusion of fraud.

                                         Causation

       Next Lars Braun contends that insufficient evidence supported the trial court’s

conclusion that any force, fraud, or coercion caused Jane to participate in commercial

sexual acts. Stated differently, according to Braun, the evidence lacked a connection

between his violence, threats of violence, and misrepresentations sufficient to compel

Jane to engage in prostitution.

                                             40
No. 37635-4-III
State v. Braun


       To repeat, Lars Braun does not challenge any findings of fact. The trial court’s

findings mention Jane’s initial hesitancy in performing sex for money, Braun’s early

insistence that Jane prostitute herself or else he would cheat on her, his promise to love

her if she garnered profits through sex, Jane’s later constant fear of Braun because of his

violence, Braun’s demand that she incur income to pay for the couple’s food, gas,

lodging, and copious amounts of alcohol, Braun’s withholding of methamphetamine and

food until she completed a trick, Jane’s refusal to report Braun to law enforcement

because of the anger that would result, Braun’s misrepresentation of a john’s expected

sex acts before she serviced the john, his pressuring her for sexual favors because she had

been sexually active with others, and Braun’s grabbing of Jane on one occasion when she

hid in a back room from a man seeking favors.

       Jane obeyed Braun’s demands because of fear of the resultant trouble. When Jane

disobeyed one of Braun’s rules, Braun ignored her for days, engaged in sex with other

women, and yelled at her. Jane became completely dependent on Braun for food,

alcohol, and her drug of choice and Braun withheld these needs and desires from Jane.

Jane could not drive. Braun possessed all of her belongings. He took all of her money.

In short, like other victims of human trafficking, the force, fraud, and coercion caused

Jane to rigorously obey Braun’s whims, including participation in commercial sex. She

had no choice.




                                             41
No. 37635-4-III
State v. Braun


       Lars Braun’s argument of lack of causation fails to recognize the unspeakable ruin

he wreaked on another human being’s life. He instead challenges this court to, before

affirming his guilt, dissect individual acts of sex performed by Jane and then identify one

act of force, fraud, or coercion that caused that discrete act. But human trafficking does

not lend itself to this atomization of cause and effect. The victim engages in all of her

acts because of the triumph by the pimpish padrone over her personality, autonomy,

spirituality, humanity, individuality, and free choice. This triumph results from the

trafficker’s masterminding a sweeping environment of force, coercion, cheating,

dishonesty, degradation, and self-loathing. In this opinion, we outlined the prosecution’s

extensive facts to demonstrate the ability of one man, through persistent domineering and

deceptive demeanor, to control another’s willpower.

       Given the realities of various forms of coercion to which sex traffickers subject

their victims, courts recognize that traffickers often force victims to continue prostituting

by creating an environment of fear and dependence through the use of threats of violence,

actual violence, and various forms of manipulation against them. States v. Wilkins, 538

F. Supp. 3d 49, 72 (D.D.C. 2021). When evaluating if a defendant exerted coercive force

over a complainant, the trier of fact should evaluate the totality of a defendant’s conduct

toward a trafficking victim, including any threats or specific instances of past violence

that may have created a culture of fear that renders the victim’s acts involuntary. United

States v. Carson, 870 F.3d 584, 600 (7th Cir. 2017).

                                             42
No. 37635-4-III
State v. Braun


       Lars Braun anally raped Jane on one occasion. In United States v. Carson, the

court recognized the defendant’s rape of the victim as evidence that the defendant’s

conduct led to sex acts performed by the victim. The rape sent the message that “‘I

control you and can do as I please.’” United States v. Carson, 870 at 600.

       RCW 9A.40.100 does not require that the State prove that any sexual act actually

occurred. Because the statute employs the future tense, the sex act is not an element of

the offense. United States v. Maynes, 880 F.3d 110, 114 (4th Cir. 2018). The offender

completes the crime when he recruits, entices, harbors, transports, provides, obtains,

advertises, maintains, patronizes, or solicits a person knowing, or in reckless disregard

thereof, that means of force, fraud, or coercion of such means will be used to cause the

person to engage in a commercial sex act. United States v. Maynes, 880 F.3d 110, 114

(4th Cir. 2018). A defendant commits the crime of trafficking even if the commercial sex

act comes in the future as long as he knew that force, fraud, or coercion would be

employed to cause the victim to engage in the act. United States v. Todd, 627 F.3d 329,

334 (9th Cir. 2010). Lars Braun recruited, enticed, harbored, transported, advertised, and

maintained Jane while knowing that he and others would impose force, coercion, and

fraud on her for her sexual favors.

       United States v. Carson, 870 F.3d 584 (7th Cir. 2017), earlier reviewed, answers

Lars Braun’s contention that the State failed to prove causation. McKenzie Carson also




                                             43
No. 37635-4-III
State v. Braun


argued that the evidence did not support a finding that the women engaged in commercial

sex due to force. The court replied:

               No rational person could witness such force and coercion, let alone
       inflict it himself, without knowing or recklessly disregarding the fact that
       the threats and force of threats and coercion, or any combination of them,
       caused these women to engage in commercial sex acts.

United States v. Carson, 870 F.3d at 594.

                                         Vagueness

       Lars Braun next contends that, if this court applies a definition of “force” in RCW

9A.40.100 that includes emotional manipulation, the statute becomes unconstitutionally

vague as applied. Because we do not adopt any definition of force that includes

nonphysical force, we need not address this contention.

                                 Promotion of Prostitution

       Lars Braun requests reversal of his conviction for promoting prostitution in the

first degree because the State presented insufficient evidence that he used “threat or

force” to induce Jane into prostitution, as required by RCW 9A.88.070. RCW 9A.88.070

governs first degree promoting prostitution. The statute reads, in relevant part:

              (1) A person is guilty of promoting prostitution in the first degree if
       he or she knowingly advances prostitution:
              (a) By compelling a person by threat or force to engage in
       prostitution or profits from prostitution which results from such threat or
       force.

(Emphasis added.) RCW 9A.04.110 defines “threat:”



                                             44
No. 37635-4-III
State v. Braun


                 (28) “Threat” means to communicate, directly or indirectly the
       intent:
              (a) To cause bodily injury in the future to the person threatened or to
       any other person; or
              (b) To cause physical damage to the property of a person other than
       the actor; or
              (c) To subject the person threatened or any other person to physical
       confinement or restraint; or
              ....
              (j) To do any other act which is intended to harm substantially the
       person threatened or another with respect to his or her health, safety,
       business, financial condition, or personal relationships[.]

       To prove a threat, the State need not present evidence of an explicit communicated

threat. Threats can include nonverbal threats. State v. Pinkney, 2 Wn. App. 2d 574, 579,

411 P.3d 406 (2018).

       The State’s argument of sufficiency of evidence for promoting prostitution mirrors

its contention in favor of affirming Lars Braun’s guilt for human trafficking. According

to the State, Braun employed threats of force and the withholding of food and drugs to

prompt Jane to engage in acts of prostitution. On one occasion, he destroyed her property

in order to gain control over her activities. For many of the same reasons that we rule

that the evidence suffices to convict Braun of human trafficking, we hold that the

evidence supports his conviction for promoting prostitution.

       In State v. Simon, 64 Wn. App. 948, 831 P.2d 948 (1991), aff’d in part, reversed in

part on other grounds, 120 Wn.2d 196, 840 P.2d 172 (1992), the court considered force

applied by Simon to the victim, when she mentioned leaving him, sufficient for a



                                              45
No. 37635-4-III
State v. Braun


conviction of promoting prostitution. A law enforcement officer also testified to the

unwritten rules between a pimp and a prostitute whereby the latter receives physical

punishment for leaving the pimp.

                                  Appearance of Fairness

       Lars Braun asserts that the trial judge violated the appearance of fairness doctrine

when uttering comments from the bench. Before trial, the judge mentioned Governor Jay

Inslee’s order regarding COVID-19. Nevertheless, the trial judge gave everyone a choice

of whether to wear a mask while in the courtroom. The court questioned the occurrence

of the 1917 pandemic. Thereafter, the trial judge lamented the George Floyd protests in

Seattle. After informing courtroom attendees that they need not obey the governor’s

order, the judge complained of anarchy and the lack of law. He ended by commenting

that he had often pondered those subjects recently. Lars Braun argues that, based on the

totality of the trial judge’s statements, the judge viewed this case as an opportunity to

reassert law and order during uncertain and chaotic times by convicting him.

       All of the trial court’s comments occurred before the court’s ruling. Lars Braun

did not object, before the trial court’s verdict, to any impartiality of the judge. Nor does

he claim manifest constitutional error on appeal. We recognize the peril of impugning a

judge’s impartiality while the case pends before him or her. Nevertheless, we question

whether Braun preserved this challenge for appeal. The State, however, does not ask that

we decline review of the issue.

                                             46
No. 37635-4-III
State v. Braun


       The federal and state constitutions guarantee a criminal defendant’s right to be

tried and sentenced by an impartial court. U.S. CONST. amends. VI, XIV; WASH. CONST.

art. I, § 22; State v. Solis-Diaz, 187 Wn.2d 535, 539, 387 P.3d 703 (2017). The law

requires more than an impartial judge. The law demands that the judge also appear to be

impartial pursuant to the appearance of fairness doctrine. State v. Solis-Diaz, 187 Wn.2d

535, 540 (2017). A judicial proceeding is valid if a reasonably prudent, disinterested

observer would conclude that the parties received a fair, impartial, and neutral hearing.

State v. Solis-Diaz, 187 Wn.2d at 540. The party asserting a violation of the appearance

of fairness must show a judge’s actual or potential bias. State v. Solis-Diaz, 187 Wn.2d at

540. In determining a judge’s impartiality, this court uses an objective test that assumes a

reasonable observer knows and understands all the relevant facts. State v. Solis-Diaz, 187

Wn.2d at 540.

       In State v. Solis-Diaz, 187 Wn.2d 535, 541 (2017), forwarded by Lars Braun, the

Washington Supreme Court remanded to the trial court for resentencing before a different

judge to determine whether Guadalupe Solis-Diaz should be considered for an

exceptional mitigated sentence on the basis of Solis-Diaz’s youth. The record reflected

the trial court’s frustration and unhappiness at the Court of Appeals requiring him to

address anew whether Solis-Diaz should be considered for an exceptional downward

sentence. The judge’s remarks at the first resentencing strongly suggested that,




                                            47
No. 37635-4-III
State v. Braun


regardless of the information presented in mitigation, he was committed to the original

standard range sentence of 1,111 months.

       Lars Braun’s trial judge never uttered any comments that showed prejudgment of

the guilt of Lars Braun. He never suggested that he wished to make an example out of

Lars Braun. He indicated no frustration in the state of the law being applied to the

prosecution. Despite complaining of Detective Maurice Washington’s inability to be

present in Ellensburg, the trial judge granted Braun’s motion to exclude Washington’s

testimony on human trafficking. The judge also suggested that adults should be free to

make decisions without restraints from the government. We conclude that Braun has not

demonstrated the trial judge’s actual or potential bias.

       A judge’s public comments on the administration of the criminal justice system

and rampant crime do not create reasonable cause for doubting the judge’s partiality.

United States v. Sevilla-Oyola, 854 F. Supp. 2d 164, 167-68 (D.P.R. 2012), vacated in

part, 753 F.3d 309, superseded on reh’g, 770 F.3d 1 (1st Cir. 2014). To violate the

appearance of fairness doctrine, the judge’s comments instead must directly relate to the

pending action. In re Boston’s Children First, 244 F.3d 164, 168-69 (1st Cir. 2001).

                                      Offender Score

       The trial court sentenced Lars Braun with an offender score of one based on an

earlier conviction for possession of a controlled substance. Braun now contends that this

controlled substance conviction should not count toward his offender score in light of

                                             48
No. 37635-4-III
State v. Braun


State v. Blake, 197 Wn.2d 170, 481 P.3d 521 (2021). He requests resentencing with an

offender score of zero. The State agrees.

       In State v. Blake, 197 Wn.2d 170 (2021), the Washington high court held that

Washington’s strict liability drug possession statute, RCW 69.50.4013(1), violates due

process under both the state and federal constitutions. The court found the statute

unconstitutional and applied its ruling retroactively. Therefore, we accept the State’s

concession that Braun’s conviction for possession of a controlled substance may not

impact his offender score.

                                     CONCLUSION

       We affirm Lars Braun’s convictions for human trafficking and promoting

prostitution. We remand for resentencing with an offender score of zero.


                                            _________________________________
                                            Fearing, J.

WE CONCUR:



______________________________              _________________________________
Pennell, C.J.                               Staab, J.




                                             49